Cite as: 567 U. S. ____ (2012)           1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
    PHILIP PARKER, WARDEN v. DAVID EUGENE

                  MATTHEWS

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

               No. 11–845.    Decided June 11, 2012


  PER CURIAM.
  In this habeas case, the United States Court of Ap-
peals for the Sixth Circuit set aside two 29-year-old mur-
der convictions based on the flimsiest of rationales. The
court’s decision is a textbook example of what the Antiter-
rorism and Effective Death Penalty Act of 1996 (AEDPA)
proscribes: “using federal habeas corpus review as a vehi-
cle to second-guess the reasonable decisions of state
courts.” Renico v. Lett, 559 U. S. ___, ___ (2010) (slip op.,
at 12). We therefore grant the petition for certiorari and
reverse.
                             I
  Between 1 and 2 a.m. on the morning of June 29, 1981,
respondent David Eugene Matthews broke into the Louis-
ville home he had until recently shared with his estranged
wife, Mary Marlene Matthews (Marlene). At the time,
Matthews’ mother-in-law, Magdalene Cruse, was staying
at the home with her daughter. Matthews found Cruse in
bed and shot her in the head at point-blank range, using a
gun he had purchased with borrowed funds hours before.
Matthews left Cruse there mortally wounded and went
into the next room, where he found his wife. He had
sexual relations with her once or twice; stayed with her
until about 6 a.m.; and then shot her twice, killing her.
Cruse would die from her wound later that day.
  Matthews was apprehended that morning at his moth-
er’s house, where he had already begun to wash the
2                  PARKER v. MATTHEWS

                         Per Curiam

clothes he wore during the crime. Later in the day, police
officers found the murder weapon secreted below the
floorboards of a backyard shed on the property. At the
police station, Matthews made a tape-recorded statement
to a police detective in which he denied responsibility for
the murders.
   A grand jury indicted Matthews for the two murders
and for burglary. At trial, he did not contest that he killed
the two victims. Instead, he sought to show that he had
acted under “extreme emotional disturbance,” which under
Kentucky law serves to reduce a homicide that would
otherwise be murder to first-degree manslaughter. Ky.
Rev. Stat. Ann. §§507.020(1)(a), 507.030(1)(b) (West 2006).
As support for that claim, Matthews pointed to the trou-
bled history of his marriage with Marlene. Matthews and
his wife had been frequently separated from one another,
and their periods of separation were marked by extreme
hostility. Marlene would regularly procure criminal war-
rants against Matthews; several weeks before the murders
she obtained one charging Matthews with sexual abuse of
Marlene’s 6-year-old daughter, which had led to Mat-
thews’ spending roughly three weeks in jail. Witnesses
also testified that Marlene sought to control Matthews
when they were together and would yell at him from
across the street when they were separated; and Mat-
thews’ mother recounted that Marlene would leave the
couple’s young child crying in the street late at night
outside the house where Matthews was sleeping in order
to antagonize him.
   Matthews also introduced the testimony of a psychia-
trist, Dr. Lee Chutkow, who had evaluated Matthews. Dr.
Chutkow related what Matthews had told him about the
murders, including that Matthews had been drinking heav-
ily and taking Valium and a stimulant drug. Dr. Chut-
kow testified that he had diagnosed Matthews as suf-
fering from an adjustment disorder, which he described
                  Cite as: 567 U. S. ____ (2012)            3

                           Per Curiam

as a “temporary emotional and behavioral disturbance in
individuals who are subject to a variety of stresses,” that
would temporarily impair a person’s judgment and cause
symptoms such as “anxiety, nervousness, depression, even
suicide attempts or attempts to hurt other people.” 6
Record 558. Dr. Chutkow testified to his opinion that
Matthews was acting under the influence of extreme
emotional disturbance at the time of the murders—in
particular, that he experienced “extreme tension, irritabil-
ity, and almost a kind of fear of his late wife,” id., at 567,
whom he perceived as having tormented and emasculated
him.
   The jury convicted Matthews on all charges, and he was
sentenced to death. The Kentucky Supreme Court af-
firmed the convictions and sentence, rejecting Matthews’
37 claims of error. Matthews v. Commonwealth, 709 S. W.
2d 414, 417 (1985). In response to Matthews’ argument
that the evidence was insufficient to establish that he had
acted in the absence of extreme emotional disturbance, the
court concluded that the evidence regarding Matthews’
“conduct before, during and after the offense was more
than sufficient to support the jury’s findings of capital
murder.” Id., at 421. A claim that the prosecutor had
committed misconduct during his closing argument was
rejected on the merits, but without discussion.
   Following an unsuccessful state postconviction proceed-
ing, Matthews filed a petition for a writ of habeas corpus
under 28 U. S. C. §2254 in the United States District
Court for the Western District of Kentucky. Matthews
contended, among other things, that the Kentucky Su-
preme Court had contravened clearly established federal
law in rejecting his claim that the evidence was insuffi-
cient to prove that he had not acted under the influence of
extreme emotional disturbance and in rejecting his claim
of prosecutorial misconduct. The District Court dismissed
the petition, but a divided panel of the Sixth Circuit re-
4                  PARKER v. MATTHEWS

                         Per Curiam

versed with instructions to grant relief.    651 F. 3d 489
(2011).
                               II
  Under AEDPA, the Sixth Circuit had no authority to
issue the writ of habeas corpus unless the Kentucky Su-
preme Court’s decision “was contrary to, or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States,” or “was based on an unreasonable determination
of the facts in light of the evidence presented in the State
court proceeding.” 28 U. S. C. §2254(d). The Sixth Circuit
gave two grounds for its conclusion that Matthews was
entitled to relief under this “difficult to meet . . . and
highly deferential standard,” Cullen v. Pinholster, 563
U. S. ___, ___ (2011) (slip op., at 9) (internal quotation
marks omitted). Neither is valid.
                              A
  First, the Sixth Circuit held that the Kentucky Supreme
Court had impermissibly shifted to Matthews the burden
of proving extreme emotional disturbance, and that the
Commonwealth had failed to prove the absence of extreme
emotional disturbance beyond a reasonable doubt. The
Sixth Circuit reasoned that, at the time Matthews com-
mitted his offenses, the allocation of the burden of proof on
extreme emotional disturbance was governed by the Ken-
tucky Supreme Court’s decision in Gall v. Commonwealth,
607 S. W. 2d 97, 108 (1980), which placed the burden of
producing evidence on the defendant, but left the bur-
den of proving the absence of extreme emotional disturb-
ance with the Commonwealth in those cases in which the
defendant had introduced evidence sufficient to raise a
reasonable doubt on the issue. According to the Sixth
Circuit, however, the Kentucky Supreme Court departed
from that understanding in Matthews’ case and placed the
                 Cite as: 567 U. S. ____ (2012)           5

                          Per Curiam

burden of proving extreme emotional disturbance “entirely
on the defendant,” 651 F. 3d, at 500.
   The Sixth Circuit’s interpretation is supported by cer-
tain aspects of the Kentucky Supreme Court’s opinion in
Matthews’ case. For example, the state court indicated
that Matthews had “present[ed] extensive evidence” of his
extreme emotional disturbance, yet the court rejected his
sufficiency-of-the-evidence claim by finding the evidence
he had presented “far from overwhelming,” rather than by
stating that it failed to raise a reasonable doubt. Mat-
thews, 709 S. W. 2d, at 420–421. The state court also
observed that it had recently clarified in Wellman v. Com-
monwealth, 694 S. W. 2d 696 (1985), that “absence of
extreme emotional disturbance is not an element of the
crime of murder which the Commonwealth must affirma-
tively prove.” Matthews, supra, at 421. In the Sixth Cir-
cuit’s view, the Kentucky Supreme Court’s reliance on this
Wellman formulation of extreme emotional disturbance in
resolving Matthews’ appeal violated the Due Process
Clause, as construed by this Court in Bouie v. City of
Columbia, 378 U. S. 347, 354 (1964), because it involved
the retroactive application of an “ ‘unexpected and indefen-
sible’ ” judicial revision of the Kentucky murder statute.
   The Kentucky Supreme Court’s initial assessment of
the evidence and reliance upon Wellman would be relevant
if they formed the sole basis for denial of Matthews’
sufficiency-of-the-evidence claim. It is not clear, however,
that they did. The Kentucky Supreme Court explained that
“[t]he trial court’s instructions in regard to extreme emo-
tional disturbance were adequate, and the proof supported
the jury’s findings of intentional murder.” 709 S. W. 2d,
at 421. Those jury instructions required the jury to find
beyond a reasonable doubt that Matthews had not acted
“under the influence of extreme emotional disturbance for
which there was a reasonable justification or excuse under
the circumstances as he believed them to be.” 6 Record
6                      PARKER v. MATTHEWS

                              Per Curiam

625, 628–629. The case had been submitted to the jury
with the burden assigned to the Commonwealth, the jury
had found that burden carried, and the Kentucky Su-
preme Court found the evidence adequate to sustain that
finding. That ground was sufficient to reject Matthews’
claim, so it is irrelevant that the court also invoked a
ground of questionable validity. See Wetzel v. Lambert,
565 U. S. ___, ___–___ (2012) (per curiam) (slip op., at
4–5).1
   The Sixth Circuit’s opinion also challenges the conclu-
sion that the evidence supported a finding of no extreme
emotional disturbance. We have said that “it is the
responsibility of the jury—not the court—to decide what

——————
  1 An ambiguously worded footnote in the Sixth Circuit’s opinion, see

651 F. 3d 489, 504, n. 5 (2011), suggests that the court may have found
an additional due process violation. The court referred to a statement
in the Kentucky Supreme Court’s decision in Gall v. Commonwealth
607 S. W. 2d 97, 109 (1980), that “[u]nless the evidence raising the
issue [of extreme emotional disturbance] is of such probative force that
otherwise the defendant would be entitled as a matter of law to an
acquittal on the higher charge (murder), the prosecution is not required
to come forth with negating evidence in order to sustain its burden of
proof.” Relying on its own opinion in Gall’s federal habeas proceeding,
Gall v. Parker, 231 F. 3d 265 (CA6 2000) (Gall II), the Sixth Circuit
suggested that the quoted statement “require[d] a defendant to bear the
heavy burden of disproving an element of a crime beyond a reasonable
doubt,” 651 F. 3d, at 504, n. 5, in violation of this Court’s decision in
Mullaney v. Wilbur, 421 U. S. 684 (1975). That is not so. The state-
ment explicitly acknowledges that the burden of proof rests with the
prosecution, but merely asserts that when the burden of production is
assigned to the defendant the jury may find the prosecution’s burden of
proof satisfied without introduction of negating evidence, unless the
defendant’s evidence is so probative as to establish reasonable doubt as
a matter of law. That seems to us a truism. See 2 J. Strong, McCor-
mick on Evidence §338, pp. 419–420 (5th ed. 1999). Our opinion in
Mullaney addressed a situation in which the burden of persuasion was
shifted to the defendant, see 421 U. S., at 702, and n. 31; it does not
remotely show that the Kentucky Supreme Court’s truism contravened
clearly established federal law.
                  Cite as: 567 U. S. ____ (2012)            7

                           Per Curiam

conclusions should be drawn from evidence admitted at
trial,” Cavazos v. Smith, 565 U. S. 1, ___ (2011) (per curiam)
(slip op., at 1). The evidence is sufficient to support a
conviction whenever, “after viewing the evidence in the
light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia,
443 U. S. 307, 319 (1979). And a state-court decision
rejecting a sufficiency challenge may not be overturned on
federal habeas unless the “decision was ‘objectively unrea-
sonable.’ ” Cavazos, supra, at ___ (slip op., at 1).
   In light of this twice-deferential standard, it is abun-
dantly clear that the Kentucky Supreme Court’s rejection
of Matthews’ sufficiency claim is controlling in this federal
habeas proceeding. The Sixth Circuit noted that Dr.
Chutkow expressed an opinion that Matthews was under
the influence of extreme emotional disturbance at the time
of the murders, and did not retreat from that opinion on
cross-examination. But there was ample evidence point-
ing in the other direction as well. As the Kentucky
Supreme Court observed, Matthews’ claim of extreme emo-
tional disturbance was belied by “the circumstances of the
crime,” 709 S. W. 2d, at 421—including the facts that he
borrowed money to purchase the murder weapon the day
of the murders, that he waited several hours after buying
the gun before starting for his wife’s home, and that he
delayed several hours between shooting his mother-in-law
and killing his wife. The claim was also belied by his
behavior after the murders, including his “[taking] steps to
hide the gun and clean his clothes,” and later “giv[ing]
a false statement to the police.” Ibid. The Sixth Circuit
discounted this evidence because Dr. Chutkow testified
that Matthews’ deliberateness and consciousness of
wrongdoing were not inconsistent with the diagnosis of
extreme emotional disturbance. 651 F. 3d., at 504, n. 4.
But expert testimony does not trigger a conclusive pre-
8                  PARKER v. MATTHEWS

                         Per Curiam

sumption of correctness, and it was not unreasonable
to conclude that the jurors were entitled to consider the
tension between Dr. Chutkow’s testimony and their own
common-sense understanding of emotional disturbance.
In resolving the conflict in favor of Dr. Chutkow’s testi-
mony, the Sixth Circuit overstepped the proper limits of its
authority. See Jackson, supra, at 326.
   More fundamentally, the Sixth Circuit did not appear to
consider the possibility that the jury could have found the
symptoms described by Dr. Chutkow inadequate to estab-
lish what is required to reduce murder to manslaughter
under Kentucky law: that Matthews “acted under the
influence of extreme emotional disturbance for which
there was a reasonable explanation or excuse, the reason-
ableness of which is to be determined from the viewpoint
of a person in the defendant’s situation under the circum-
stances as the defendant believed them to be.” Ky. Rev.
Stat. Ann. §507.020(1)(a). Dr. Chutkow himself agreed
that many people face tension and anxiety—two symptoms
he attributed to Matthews. 6 Record 579–580. And he
agreed that many people suffer from adjustment disor-
ders. Id., at 592. But of course very few people commit
murders. In light of these points, which bear on the
proper characterization of Matthews’ mental condition and
the reasonableness of his conduct, the Kentucky Supreme
Court made no objectively unreasonable error in conclud-
ing that the question of extreme emotional disturbance
was properly committed to the jury for resolution.
                            B
  As a second ground for its decision, the Sixth Circuit
held that certain remarks made by the prosecutor during
his closing argument constituted a denial of due process.
This claim was rejected on the merits by the Kentucky
Supreme Court (albeit without analysis) and therefore
receives deferential review under the AEDPA standard.
                      Cite as: 567 U. S. ____ (2012)                       9

                                Per Curiam

See Harrington v. Richter, 562 U. S. ___, ___ (2011) (slip
op., at 8). The “clearly established Federal law” relevant
here is our decision in Darden v. Wainwright, 477 U. S.
168 (1986), which explained that a prosecutor’s improper
comments will be held to violate the Constitution only if
they “ ‘so infected the trial with unfairness as to make the
resulting conviction a denial of due process.’ ” Id., at 181
(quoting Donnelly v. DeChristoforo, 416 U. S. 637, 643
(1974)).
  According to the Sixth Circuit, the prosecutor violated
Darden by suggesting that Matthews had colluded with
his lawyer, David Busse, and with Dr. Chutkow to manu-
facture an extreme emotional disturbance defense. But
although the Sixth Circuit quoted a lengthy section of the
prosecutor’s closing argument which could be understood
as raising a charge of collusion,2 the court did not address
——————
  2 The  full text of the section the Sixth Circuit found objectionable is as
follows:
“He’s arraigned, he meets with his attorney and either he tells his at-
torney, I did it or I didn’t do it. One or the other. But, the attorney
knows what the evidence is. By the way, the defendant knows what the
evidence is, because while he’s giving this statement, it’s sitting right in
front of him at the Homicide Office. Here’s the gun. Here’s the shoes,
David. ‘Nah, nah, I never saw it before. I never borrowed a gun. I
never borrowed any money. I wasn’t there. I was at home in bed
asleep.’ He’s denying it there.
   “And what does his attorney think? His attorney sees all this evi-
dence, and he’s going through his mind, what kind of legal excuse can
I have? What is this man’s defense? Self protection? No, there’s no
proof of a gun found at that house on 310 North 24th Street. No proof
of that. Protection of another? The defendant’s mother is at home on
Lytle Street. He isn’t protecting her over there on North 24th Street.
Intoxication? Yeah, well, he was drinking that night. Maybe that will
mean something.
   “But that isn’t enough, Ladies and Gentlemen. Mr. Busse has to
contact a psychiatrist to see his client, and he comes in and sees his
client one month after the day of his arrest, one month to the day, and
by that time, Mr. David Eugene Matthews sees his defense in the form
of Doctor Chutkow, and do you think this guy is aware of what’s going
10                      PARKER v. MATTHEWS

                               Per Curiam

the prosecutor’s statement that immediately followed the
quoted portion and expressly disavowed any suggestion of
collusion:
     “And that’s not to say that Mr. Busse is unethical.
     Not at all. He is entitled to the best defense he can
     get, but that’s the only defense he has, what the doc-
     tor has to say, and that’s not to say that the doctor
     gets on the stand and perjures himself. He’s telling
     you the truth. He wouldn’t perjure himself for any-
     thing. He’s telling you the truth, Ladies and Gentle-
     men.” 7 Record 674.
With the prosecutor’s immediate clarification that he was
not alleging collusion in view, the Sixth Circuit’s conclu-
sion that this feature of the closing argument clearly
violated due process is unsupportable. Nor does the pros-
ecutor’s suggestion that Matthews had “enhance[d] his
story to Doctor Chutkow,” ibid., suffice to justify the Sixth
Circuit’s grant of habeas relief. In context, that statement
is clearly a part of a broader argument that Matthews
had a motive to exaggerate his emotional disturbance in
his meetings with Dr. Chutkow. Shortly after the quoted
statement, the prosecutor continued with a series of rhe-
torical questions:
     “Don’t you think he would exaggerate his fears about
     his wife, his mother-in-law, and all these other things
——————
on? He’s competent. He can work with his attorney, and he enhances
his story to Doctor Chutkow. Yeah, I was drinking. I was drinking a
lot. I was taking a lot of pills, too, and let me tell you about the pills I
was taking.
   “Don’t you think he has a purpose in enhancing his story to the
psychiatrist? Don’t you think he would exaggerate his fears about his
wife, his mother-in-law, and all these other things about what other
people might be doing to his mother? Don’t you think he would over-
state the extent of his intoxication to his psychiatrist? It’s the defense
of last resort, Ladies and Gentlemen. He has no excuse for his conduct,
but that’s his only way out.” 7 Record 673–674.
                  Cite as: 567 U. S. ____ (2012)            11

                           Per Curiam

    about what other people might be doing to his mother?
    Don’t you think he would overstate the extent of his
    intoxication to his psychiatrist?” Ibid.
The Sixth Circuit cited no precedent of this Court in sup-
port of its conclusion that due process prohibits a prosecu-
tor from emphasizing a criminal defendant’s motive to
exaggerate exculpatory facts.
   The Sixth Circuit also suggested that the prosecutor
“denigrated the [extreme emotional disturbance] defense
itself,” 651 F. 3d, at 506, by stating that “[i]t’s the defense
of last resort, Ladies and Gentlemen. He has no excuse for
his conduct, but that’s his only way out.” 7 Record 674.
But the Kentucky Supreme Court could have understood
this comment too as having been directed at Matthews’
motive to exaggerate his emotional disturbance—i.e., as
emphasizing that the unavailability of any other defense
raised the stakes with respect to extreme emotional
disturbance.
   Moreover, even if the comment is understood as direct-
ing the jury’s attention to inappropriate considerations,
that would not establish that the Kentucky Supreme
Court’s rejection of the Darden prosecutorial misconduct
claim “was so lacking in justification that there was an
error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement.”
Harrington, 562 U. S., at ___ (slip op., at 13). Indeed,
Darden itself held that a closing argument considerably
more inflammatory than the one at issue here did not
warrant habeas relief. See 477 U. S., at 180, n. 11 (prose-
cutor referred to the defendant as an “ ‘animal’ ”); id., at
180, n. 12 (“ ‘I wish I could see [the defendant] with no
face, blown away by a shotgun’ ”). Particularly because the
Darden standard is a very general one, leaving courts
“more leeway . . . in reaching outcomes in case-by-case
determinations,” Yarborough v. Alvarado, 541 U. S. 652,
12                 PARKER v. MATTHEWS

                         Per Curiam

664 (2004)), the Sixth Circuit had no warrant to set aside
the Kentucky Supreme Court’s conclusion.
   The Sixth Circuit also erred by consulting its own prec-
edents, rather than those of this Court, in assessing the
reasonableness of the Kentucky Supreme Court’s decision.
After quoting the governing standard from our decision in
Darden, the Sixth Circuit added that it would “engag[e] in
a two step inquiry to determine whether the prosecutorial
misconduct rises to the level of unconstitutionality. ‘To
satisfy the standard . . . , the conduct must be both im-
proper and flagrant.’ ” 651 F. 3d, at 505 (quoting Broom v.
Mitchell, 441 F. 3d 392, 412 (CA6 2006)). It went on to
evaluate the flagrancy step of that inquiry in light of four
factors derived from its own precedent: “ ‘(1) the likelihood
that the remarks . . . tended to mislead the jury or preju-
dice the defendant; (2) whether the remarks were isolated
or extensive; (3) whether the remarks were deliberately or
accidentally made; and (4) the total strength of the evi-
dence against [Matthews].’ ” 651 F. 3d, at 506 (quoting
Broom, supra, at 412). And it stated that “the prosecutor’s
comments in this case were sufficiently similar to” certain
comments held unconstitutional in its prior decision in
Gall II, 231 F. 3d 265 (CA6 2000), “that they rise to the
level of impropriety.” 651 F. 3d, at 506.
   As we explained in correcting an identical error by the
Sixth Circuit two Terms ago, see Renico, 559 U. S., at ___
(slip op., at 11–12), circuit precedent does not constitute
“clearly established Federal law, as determined by the
Supreme Court,” 28 U. S. C. §2254(d)(1). It therefore
cannot form the basis for habeas relief under AEDPA. Nor
can the Sixth Circuit’s reliance on its own precedents be
defended in this case on the ground that they merely
reflect what has been “clearly established” by our cases.
The highly generalized standard for evaluating claims of
prosecutorial misconduct set forth in Darden bears scant
resemblance to the elaborate, multistep test employed by
                 Cite as: 567 U. S. ____ (2012)           13

                          Per Curiam

the Sixth Circuit here. To make matters worse, the Sixth
Circuit decided Gall II under pre-AEDPA law, see 231
F. 3d, at 283, n. 2, so that case did not even purport to
reflect clearly established law as set out in this Court’s
holdings. It was plain and repetitive error for the Sixth
Circuit to rely on its own precedents in granting Matthews
habeas relief.
                        *     *  *
  The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted. The
judgment of the Court of Appeals for the Sixth Circuit is
reversed, and the case is remanded for further proceedings
consistent with this opinion.
                                           It is so ordered.